United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., (Widow of E.R.,) Appellant
and
DEPARTMENT OF THE AIR FORCE,
EDWARDS AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Martin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-805
Issued: November 13, 2009

Case Submitted on the Record

DECISION AND ORDER

Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 2009 appellant filed a timely appeal of an October 30, 2008 merit
decision of the Office of Workers’ Compensation Programs finding that her husband’s death was
not causally related to his federal employment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the issue.
ISSUE
The issue is whether the employee’s death on August 2, 2002 was causally related to his
federal employment.
FACTUAL HISTORY
This case has previously been before the Board.1 In a February 20, 2007 decision, the
Board found the case was not in posture for decision. The report of Dr. Donal Sweeney, an
impartial medical specialist, was insufficient to resolve the conflict as to whether the employee’s
1

58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007).

welding duties caused or contributed to his lung cancer and resulted in his death. The Board
remanded the case to the Office for further development of the medical evidence. The facts and
history as contained in the prior decision are incorporated by reference.
On July 23, 2007 the Office referred the medical record to Dr. Steven Simons, Boardcertified in pulmonary disease, for an impartial medical evaluation to resolve the conflict.
In a report dated September 11, 2007, Dr. Simons reviewed the employee’s employment
history and death due to metastatic lung cancer in 2003. The employee had a 41-year history of
cigarette smoking and worked as a welder for approximately 39 years. Dr. Simons also reviewed
and commented on the medical literature relied upon by the previous physicians in the case. He
opined that the cause of the employee’s death was due to cigarette smoking. In response to
whether the employee’s death was caused, aggravated, precipitated or accelerated by his federal
civilian employment as a welder between 1964 and 1994, Dr. Simons opined that the medical
literature supported the contention that there were other determinants of lung cancer, which
included environmental factors. He noted that welding in general may be associated with
increased risk, but the literature was by no means conclusive. Dr. Simons stated that regarding
the “specific risks from welding in general, as well as the nature, quantity and specifics of this
gentleman’s exposure in the workplace. It is clear, given the above limitations, that this cannot
be quantified with any degree of precision whatever to facilitate the derivation of any valid
conclusion.” He concluded that the employee’s death was typical of the lung cancer as it results
from cigarette smoking. Given the clinical course, there was no reason to find any other agent as
aggravating, precipitating or accelerating the cancer, “particularly given the paucity of specific
data in this case.”
By decision dated September 27, 2007, the Office denied the claim for benefits on the
grounds that the weight of the medical evidence did not support that the employee’s death was
causally related to his employment.
On October 24, 2007 appellant’s representative requested a hearing, which was held on
February 26, 2008. Counsel reiterated that the employee worked with numerous carcinogens as
a welder, including nickel, which was found to cause lung cancer. He submitted copies of
previously received reports. In a February 23, 2008 report, Dr. Markovitz noted that he had
previously related that cigarette smoking was the predominant cause of lung cancer. He also
noted that some lung cancers were due to a combination of factors. Dr. Markovitz noted that
welding fumes played a key role as a cocarcinogen and explained that he had performed
additional research on the topic. He reviewed numerous articles including a recent report
entitled Scan J. Work Environ Health (2007-33:379-86). This study showed a statistically
increased risk of lung cancer among welders. Dr. Markovitz opined that the research revealed
that welding fumes were toxic to the lungs and concluded that there was a causal connection
between the lung cancer and the employee’s workplace. The study was submitted with his
report.
By letter dated March 10, 2008, appellant’s representative argued that Dr. Markovitz
supported that the employee’s death was work related. He questioned Dr. Simons’ report and
noted that he did not base his opinion on any independent studies to support his conclusion.

2

By decision dated May 5, 2008, the Office hearing representative vacated the
February 26, 2008 decision. She remanded the case so that the evidence from Dr. Markovitz
could be reviewed by Dr. Simons.
By letter dated August 4, 2008, the Office requested that Dr. Simons review the study on
the risk of lung cancer and welding.2 It requested that Dr. Simons provide his observations
and/or conclusions with rationale as to whether the study noted by Dr. Markovitz altered his
opinion in any manner.
On September 10, 2008 the Office again requested that Dr. Simons provide an opinion
incorporating the October 2007 study. In a memorandum of telephone call of the same date and
again on October 29, 2008, it contacted Dr. Simons’ office to inquire into the status of the
supplemental report. Dr. Simons did not provide a response.
In an October 30, 2008 decision, the Office denied appellant’s claim. It found that, since
no response was received from Dr. Simons, it could not alter the prior decision rendered on
September 27, 2007, as the weight of the medical evidence did not establish any connection
between the employee’s lung cancer and the established work-related exposure.
LEGAL PRECEDENT
The United States shall pay compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of duty.3
Appellant has the burden of proving by the weight of the reliable, probative and
substantial evidence that the employee’s death was causally related to his employment. This
burden includes the necessity of furnishing rationalized medical opinion evidence of a cause and
effect relationship, based on a complete factual and medical background, showing causal
relationship. The opinion of the physician must be one of reasonable medical certainty and must
be supported by medical rationale.4
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.5
When the Office obtains an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the specialist’s opinion requires clarification
2

By letter dated May 19, 2008, appellant’s representative objected to the referral back to Dr. Simons. He noted
that the physician was not Board-certified. In a letter dated June 24, 2008, the Office responded to appellant’s
representative and noted Dr. Simons’ qualifications.
3

5 U.S.C. § 8102(a); see id. § 8133 (compensation in case of death).

4

Lois E. Culver, 53 ECAB 412 (2002).

5

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

3

or elaboration, the Office must secure a supplemental report from the specialist to correct the
defect in his original report.6 However, when the impartial specialist is unable to clarify or
elaborate on his original report or if his supplemental report is also vague, speculative or lacking
in rationale, the Office must submit the case record and a detailed statement of accepted facts to
a second impartial specialist for the purpose of obtaining his rationalized medical opinion on the
issue.7
ANALYSIS
The Board finds this case is not in posture for decision.
The Office referred the record for a second impartial medical examination with
Dr. Simons, Board-certified in pulmonary medicine, who was selected to address the conflict in
opinion between the Office medical adviser and Dr. Markovitz, regarding whether the
employee’s welding duties caused or contributed to his lung cancer and resulted in his death.
Dr. Simons reviewed the record and concluded that the employee’s death resulted from cigarette
smoking. In denying the claim, the Office relied upon Dr. Simons’ impartial medical reports to
determine that the employee’s death was not caused or contributed to by his federal employment.
However, Dr. Simons did not respond when the Office requested that he clarify his opinion in
light of studies related to the increased risks of lung cancer among welders submitted by
Dr. Markovitz. The initial opinion of Dr. Simons does not resolve this issue. As he was unable
to clarify or elaborate on his original report, the Office should have referred the matter to another
appropriate impartial medical specialist.8
Consequently, Dr. Simons’ report is insufficient to resolve the medical conflict. For this
reason, the case will be remanded to the Office for further development of the medical evidence
including referral of the record to another impartial medical examiner. After such further
development as the Office deems necessary, an appropriate decision should be issued regarding
this matter.

6

Raymond A. Fondots, 53 ECAB 637, 641 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988);
Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).
7

Roger W. Griffith, 51 ECAB 491 (2000); Talmadge Miller, 47 ECAB 673 (1996).

8

See supra note 7; Harold Travis, 30 ECAB 1071, 1078-79 (1979).

4

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 30, 3008 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further action consistent with
this decision of the Board.
Issued: November 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

